MADDOX, Justice.
The plaintiff, Glenn E. Williams, appeals from the trial court’s denial of his motion for a new trial, arguing that the amount of damages the jury awarded him was inadequate and contrary to the evidence. However, Williams has not included in the record any evidence from the reporter’s transcript of the trial proceedings and has not prepared a statement of the evidence pursuant to Rule 10(b)(2) or (d), Ala.R.App.P. Thus, there is no way this Court can review the propriety of the amount of damages awarded. See World Homes, Inc. v. Wilson, 54 Ala.App. 47, 48, 304 So.2d 603, 603 (1974). Williams has not borne his burden as appellant “of ensuring that the record on appeal contains sufficient evidence to warrant reversal.” Gotlieb v. Collat, 567 So.2d 1302, 1304 (Ala.1990).
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ., concur.